Title: John Brahan to Thomas Jefferson, 18 October 1809
From: Brahan, John
To: Jefferson, Thomas


          
            Sir,  Nashville Tennessee 18th October 1809
              It is with painful Sensations that I Announce to You the death of His Excellency Meriwether Lewis Governor of Upper Louisiana which took place on the morning of the 11th Instant; The following Circumstances attending this unhappy affair I have obtained from Major James Neelly Agent to the Chickasaw nation—he informs me that he left the Chickasaw Bluffs in Company with the Governor the last of Sepr on their way to this place—that the Governor appeared some days thereafter while on their Journey, to be Some what deranged in mind; after crossing Tennessee River and traveling one day one of the Governors & one of Majr Neellys horses got away from the place where they had encamped. the Governor proposed to the Majr to remain behind and find the horses, & that he would proceed on his Journey and wait for him at the first house from there inhabited by White people.   to which the Major agreed & the Governor proceeded on with his Servant & Majr Neellys—to the house of a Mr Grinder where he arrived about sun set—no person being at home but the wife of Mr Grinder—the woman discovering the governor to be deranged gave him up the house, and Slept herself in another house near it—the two Servants Slept in a Stable loft Some distance off: about three oClock the woman heard two pistols fire off. being alarmed She went & waked the servants when they came in they found him weltering in his blood. he had shot himself first it was thought in the head. the ball did not take effect. the other Shot was a little below his breast, which proved Mortal: he lived until Sun rise & expired—the Majr had him decently buried. Majr Neelly informs me that he has got his two trunks with his Valuable papers, Amongst which is his Journal to the pacific Ocean, & perhaps Some Vouchers for Public Money expended in the Territorial Government of Upper Louisiana—he has also got his Silver watch—his Brace of pistols, his Rifle & Dirk—one of his horses was lost in the Wilderness which may probably be got again, the other horse John Purney the Governors Servant will ride on, who will leave here early in the Morning for Monticello: Majr Neelly has Given him fifteen Dollars to take him on; and I was fearful that he might be Short of money & have furnished him with five dollars more which will be sufficient—I would have given him more but was fearful it might cause him to drink as I discover he has a propensity at present. but perhaps it may be from distress of mind at the death of the Governor—I shall remain in this place Some time and will with great pleasure attend to any instruction you may think necessary. either in Sending on the trunks of papers or the other articles of his property whereever directed—which will probably be to Monticello—I feel great distress at the premature death of the Governor he was a very particular friend of mine, being intimately acquainted, and one for whom I had the Greatest respect & Esteem—
            I have the honor to be With Great respect, Your Mo Ob SertJohn Brahan Capt 2d Regt U:S. Infy
          
          
            PS. I am told that Governor Lewis left two trunks & some other articles with Capt Gilbert C Russell Commanding Officer at the Chickasaw Bluffs 
            JB
          
        